Not For Publication in West's Federal Reporter.

          United States Court of Appeals
                       For the First Circuit


No. 06-1986

                         ANGELA LYNN ZAREAS,

                        Plaintiff, Appellant,

                                     v.

        LUIS BARED-SAN MARTIN; ANA MARIA BARED-ESPINOSA;
                CONJUGAL PARTNERSHIP BARED-BARED,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. Garcia-Gregory, U.S. District Judge]


                                  Before

                        Lynch, Circuit Judge,
                   Selya, Senior Circuit Judge,
                     and Lipez, Circuit Judge.



       Nicolás Nogueras-Cartagena and Juan José Nolla-Acosta, on
brief, for appellant.
    Luis Sánchez Betances, Sánchez-Betances, Sifre, and Muñoz-Noya
& Rivera, P.S.C., on brief, for appellees.



                            April 11, 2007
              Per Curiam.      This case arises from Angela Lynn Zareas's

allegation in a federal complaint that Luis Bared San Martin and

Ana Maria Bared Espinosa (the "Bareds") fraudulently deprived

Zareas of her property interest in an apartment she shared with her

then-husband, the Bareds' son.               The Bareds filed a motion to

dismiss Zareas's complaint, arguing that it failed to allege the

minimum    amount     in    controversy     required    for    federal   diversity

jurisdiction, see 28 U.S.C. § 1332(a), and that it neither stated

a claim on which relief could be granted under Federal Rule of

Civil     Procedure        12(b)(6)   nor    pled      fraud    with     sufficient

particularity, as required by Federal Rule of Civil Procedure 9(b).

The Bareds also argued that questions relating to the ownership and

transfer of the contested apartment – upon which Zareas's complaint

was predicated – had been litigated to a final judgment in the

Puerto Rican courts and thus her claim was barred by principles of

res judicata.       When the motion to dismiss went unanswered, the

district court dismissed Zareas's complaint for failure to oppose

and for the reasons stated in the Bareds' motion.

              Although Zareas raises several claims of error on appeal,

we do not reach them.          Zareas previously filed a federal lawsuit

under   the    Racketeer      Influenced    and   Corrupt      Organizations   Act

("RICO"), 18 U.S.C. § 1961 et. seq., alleging that the Bareds

engaged in the fraudulent sale of duty-free goods, as a result of

which she was deprived of her interest in the same property at


                                       -2-
issue in this complaint. We affirmed the dismissal of that lawsuit

in Zareas v. Bared-San Martin, 2006 U.S. App. LEXIS 30994 (1st Cir.

Dec. 15, 2006), ruling that we could not reopen the issue of

Zareas's claim to own the property at issue in that claim:

          [T]he ownership of the disputed property was
          addressed in Zareas's divorce proceedings by
          the Puerto Rico Court of First Instance and
          the Puerto Rico Court of Appeals. Both courts
          found that Zareas has no ownership interest in
          the property.   This Court is bound by these
          state court decisions pursuant to the full
          faith and credit clause. 28 U.S.C. § 1738.

Id. at *3.

          We   apply   federal   principles   of   res   judicata   in

determining the import of this prior federal judgment.     See Semtek

Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 507 (2001)

("[W]e have long held that States cannot give . . . [federal court]

judgments [in federal question cases] merely whatever effect they

would give their own judgments, but must accord them the effect

that this Court prescribes.").    According to these principles, "a

final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been

raised in that action."   Allen v. McCurry, 449 U.S. 90, 94 (1980).

In our opinion in the first federal action, we concluded that we

could not entertain Zareas's claim to own the property contested

here.   That final decision on the merits precludes our further

review of this issue. Furthermore, we note that Zareas should have

raised her fraud theory in the original federal complaint.

                                 -3-
          Accordingly, we affirm the district court's judgment

dismissing Zareas's complaint and award costs to appellees.

          So ordered.




                               -4-